Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7, 12 and 17
b.	Pending: 1, 3, 5-7, 10-12, 14-17 and 19-20
Claims 1, 3, 7, 10, 12, 14-15, 17 and 19-20 have been amended. Claims 2, 4, 8-9, 13 and 18 have been cancelled.

Specification
The new title is reviewed and accepted by examiner.
Replacement sheet for Fig. 5 is reviewed and accepted by examiner.

Allowable Subject Matter
Claims 1, 3, 5-7, 10-12, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, 12 and 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“initiate a sleep interval, during which no pulses are applied to the at least one memory cell, to effectuate a voltage drift in the at least one memory cell from a voltage associated with a set state toward a voltage associated with a reset state; and determine whether the at least one memory cell is enhanced or non-enhanced after the sleep interval to identify whether the learning algorithm elicited a learning event for the at least one memory cell”; for independent claim 1;
“a sleep interval, during which no pulses are applied to the plurality of memory cells, to effectuate a voltage drift in the plurality of memory cells toward a voltage associated with a reset state; and determining whether a selected one of the plurality of memory cells in enhanced or non- enhanced after the sleep interval to identify whether the learning algorithm elicited a learning event for the selected memory cell”; for independent claim 7;
“initiate a sleep interval, during which the memory cells are not accessed, to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells; and determine whether the memory cells are enhanced or non-enhanced after the sleep interval to identify whether the learning algorithm elicited a learning event for the memory cells”; for independent claim 12 and

“a sleep interval, during which the plurality of memory cells are not accessed, to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells; and determining whether the memory cells are enhanced or non-enhanced after the sleep interval”; for independent claim 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/25/2022